UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


DARLENE CURTIS,                           
                   Plaintiff-Appellant,
                  v.
PRINCIPAL RESIDENTIAL MORTGAGE
CORPORATION; FIRST PRESTON
MANAGEMENT CORPORATION,
              Defendants-Appellees,                 No. 02-1237

                  and
SECRETARY OF HOUSING AND URBAN
DEVELOPMENT; GEORGE MCMILLAN,
Sheriff of Roanoke,
                       Defendants.
                                          
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James C. Turk, Senior District Judge.
                         (CA-01-869-7)

                       Submitted: January 31, 2003

                         Decided: March 6, 2003

  Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Gary M. Bowman, Roanoke, Virginia, for Appellant. Kevin W. Holt,
GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia;
2             CURTIS v. PRINCIPAL RESIDENTIAL MORTGAGE
Michael F. Urbanski, John Cotton Richmond, WOODS, ROGERS &
HAZELGROVE, P.L.C., Roanoke, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Darlene Curtis appeals the district court’s final order granting sum-
mary judgment to the Defendants. Curtis contends First Preston Man-
agement Corporation erred by denying her application for an
occupied conveyance. We find First Preston’s denial of Curtis’ appli-
cation for an occupied conveyance was not "plainly erroneous or
inconsistent with the regulation." Auer v. Robbins, 519 U.S. 452, 461
(1997) (internal quotation marks omitted). Curtis also contends the
district court erred by granting summary judgment to Principal Resi-
dential Mortgage Corporation prior to her receiving notice of the
motion. We find any error harmless. See Fender v. General Elec. Co.,
380 F.2d 150, 152 (4th Cir. 1967) (concluding that district court’s
consideration of summary judgment before counter-affidavits were
due was harmless error because, among other reasons, there was "no
material surprise," and Fender did not contradict General Electric’s
proof); see also Powell v. United States, 849 F.2d 1576, 1580 (5th
Cir. 1988) (applying a harmless-error analysis to a district court’s
grant of summary judgment sua sponte without ten-day notice); Har-
rington v. Vandalia-Butler Bd. of Educ., 649 F.2d 434, 436-37 (6th
Cir. 1981) (same).

  Accordingly, we affirm the district court’s final order. Having
granted the Appellees’ motion to submit the case on briefs, we dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED